Exhibit AMENDED AND RESTATED BYLAWS OF TIER TECHNOLOGIES, INC. Amended May 15, 2007 1 TABLE OF CONTENTS Page ARTICLE I – STOCKHOLDERS 1.1 Place of Meetings 4 1.2 Annual Meeting 4 1.3 Special Meetings 4 1.4 Notice of Meetings 4 1.5 Voting List 5 1.6 Quorum 5 1.7 Adjournments 5 1.8 Voting and Proxies 5 1.9 Action at Meeting 6 1.10 Nomination of Directors. 6 1.11 Notice of Business at Annual Meetings. 8 1.12 Conduct of Meetings. 10 1.13 Consent Solicitation. 11 ARTICLE II – DIRECTORS 2.1 General Powers 13 2.2 Number of Directors 13 2.3 Election of Directors; Term; Qualifications 13 2.4 Quorum 13 2.5 Action at Meeting; Organization 13 2.6 Adjournment 13 2.7 Removal 14 2.8 Vacancies 14 2.9 Resignation 14 2.10 Regular Meetings 14 2.11 Special Meetings 15 2.12 Notice of Special Meetings 15 2.13 Meetings by Conference Communications Equipment 15 2.14 Action by Consent 15 2.15 Committees 15 2.16 Compensation of Directors 16 ARTICLE III – OFFICERS 3.1 Titles 16 3.2 Election 17 3.3 Qualification 17 3.4 Tenure 17 3.5 Inability to Act 17 3.6 Resignation and Removal 17 3.7 Vacancies 17 3.8 Chairman of the Board 18 Amended May 15, 2007 2 3.9 President; Chief Executive Officer 18 3.10 Vice Presidents 18 3.11 Secretary and Assistant Secretaries 18 3.12 Treasurer and Assistant Treasurers 19 3.13 Salaries 19 ARTICLE IV – CAPITAL STOCK 4.1 Issuance of Stock 19 4.2 Stock Certificates; Uncertificated Shares 19 4.3 Transfers 20 4.4 Lost, Stolen or Destroyed Certificates 21 4.5 Record Date 21 ARTICLE V – INSPECTION OF CORPORATE RECORDS 5.1 Inspection by Directors 21 5.2 Inspection of Corporate Records by Stockholders 21 5.3 Inspection of Bylaws by Stockholders 22 5.4 Written Form 22 ARTICLE VI – GENERAL PROVISIONS 6.1 Fiscal Year 22 6.2 Corporate Seal 22 6.3 Waiver of Notice 23 6.4 Voting of Securities 23 6.5 Evidence of Authority 23 6.6 Certificate of Incorporation 23 6.7 Severability 23 6.8 Pronouns 23 ARTICLE VII – AMENDMENTS 23 Amended May 15, 2007 3 ARTICLE I STOCKHOLDERS 1.1Place of Meetings. All meetings of stockholders shall be held at such place as may be designated from time to time by the Board of Directors, the Chairman of the Board, the Chief Executive Officer or the President or, if not so designated, at the principal office of the corporation. 1.2Annual Meeting.
